PER CURIAM.
In this workers’ compensation case, we affirm the award of temporary partial disability benefits from August 1, 1998, to March 21, 1999, as supported by competent substantial evidence. However, we reverse that portion of the order which appointed Dr. Susan Filsov to administer neuropsychological testing because the claimant offered no legally valid reason for her refusal to submit to testing by the individual authorized by the employer and *1251servicing agent. See TW Services, Inc. v. Aldrich, 659 So.2d 318 (Fla. 1st DCA 1994) (section 440.13, Florida Statutes, gives to the employer and carrier the right of initial selection of treating and evaluating health care providers).
AFFIRMED IN PART and REVERSED IN PART.
ERVIN and WEBSTER, JJ., and SMITH, LARRY G., Senior Judge, CONCUR.